Citation Nr: 0806852	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus 
Type II or due to exposure to an herbicide agent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In June 2006, the 
Board remanded this case for further evidentiary development.  
The case has now been returned to the Board for further 
appellate consideration.   

In June 2005, the veteran filed a claim for an increased 
rating for his service connected diabetes mellitus Type II 
and a claim for vocational rehabilitation benefits.  This 
matter is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The evidence of record shows that the veteran did not have 
hypertension during service or within one year of his 
discharge from service, and his currently diagnosed 
hypertension is not otherwise etiologically related to 
service or service-connected diabetes mellitus Type II, nor 
is there additional disability related thereto.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to, the 
result of, or aggravated by service-connected diabetes 
mellitus Type II.  38 U.S.C.A. §§ 1101, 1112, 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in November 2003, May 2004, and July 2006 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  In the July 2006 letter, the AMC 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal.  The claim was last readjudicated in 
November 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports and a nexus opinion.  
Pursuant to the Board's June 2006 Remand, the AMC requested 
that the veteran prepare an 'authorization and consent to 
release information' form for Stringfellow Memorial Hospital, 
a health care provider he identified at the Travel Board 
hearing that might have records pertinent to his claim.  He 
did not complete the form provided to him.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his hypertension was caused or 
aggravated by his service connected diabetes mellitus Type II 
or developed due to exposure to an herbicide agent during his 
service in the Republic of Vietnam.  At the June 2005 Travel 
Board hearing, the veteran maintained that his hypertension 
had worsened since he was diagnosed with diabetes as 
evidenced by an increase in his medications about a month 
ago.  After careful consideration of all procurable and 
assembled data, the Board finds that service connection for 
this disability is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

In a March 2004 letter, Dr. K.D. reported that the veteran 
was initially diagnosed with hypertension in May 1998 for 
which he was prescribed antihypertensive medications.  His 
blood pressure at that time was 150/100.  Dr. K.D. noted that 
given that the veteran was now diagnosed with diabetes, she 
believed that the veteran might very well have had a 
metabolic syndrome [diabetes] as far back as 1998.  

The veteran underwent a VA examination in October 2006.  The 
report on the examination shows that based on a review of the 
claims file and examination of the veteran, the examiner 
concluded that the veteran's hypertension was not caused by 
diabetes.  The examiner added, however, that the veteran's 
"hypertension [was] possibly slightly aggravated if [he were 
to] speculate, the degree of aggravation 10 to 20%, as he 
ha[d] protein in his urine indicating mild kidney damage."  
The examiner maintained that proteinuria was attributable to 
both hypertension and diabetes.  

The Board notes that in the opinion of the VA examiner, the 
veteran's hypertension was not caused by his diabetes.  Dr. 
K.D. also did not opine that a causal relationship existed.  
As for whether the veteran's hypertension was aggravated by 
his diabetes, any possible aggravation of the veteran's 
hypertension present was attributed to protein found in the 
veteran's urine indicating kidney damage, according to the VA 
examiner.  The Board observes that service connection is 
already in effect for microalbuminuria, a type of 
proteinuria.  There was no indication or suggestion from the 
VA examiner or Dr. K.D. that the veteran's underlying 
hypertension disability (as distinguished from the additional 
complication of kidney damage) had permanently worsened as 
the result of his diabetes.  

The veteran's private and VA treatment records similarly do 
not show such relationship.  VA treatment records do show a 
change in the medications the veteran used to treat his 
hypertension over the years.  He took Felodipine (Plendil) (5 
mg, once a day) and Lisinopril (20 mg, once a day).  
Lisinopril was then replaced with Enalapril (10 mg, twice a 
day).  Then, in May 2005, Hydrochlorothiazide (25 mg, once a 
day) was added; however, the prescription for Felodipine was 
not refilled.  In June 2005, Reserpine (.25 mg, once a day) 
was added.  Lisinopril then replaced Enalapril in September 
2005.  In June 2006, the dosage of Lisinopril was increased 
to 40 mg, once a day; however, Reserpine was discontinued.  
There is no indication from the veteran's treating physicians 
that the foregoing changes were due to an overall permanent 
increase in severity of the veteran's hypertension 
disability.  Indeed, the October 2006 VA examiner described 
that the veteran's hypertension was moderately well 
controlled.  In a prior VA examination report dated in 
December 2003, the examiner reported that the veteran's blood 
pressure had been fairly well controlled.  

While the VA examiner indicated a possible slight aggravation 
of hypertension based on the proteinuria, for which the 
veteran is service connected, the Board notes service 
connection based on aggravation is not warranted as there is 
no "additional disability" at this time.  In this regard, 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen, 7 Vet. App. at 448.  When the veteran 
was first diagnosed with hypertension, his blood pressure was 
150/100 and he was placed on medication.  Under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, such findings would warrant a 
10 percent evaluation.  The VA treatment records dating from 
2001 to November 2006 show blood pressure readings which fall 
within the 10 percent criteria as well.  The evidence does 
not show diastolic pressure of 110 or more or systolic 
pressure greater of 200 or more.  Thus, the baseline level of 
disability is the same as the present level of disability.  
As such, there is no additional degree of disability for 
which compensation can be awarded.

Accordingly, the Board finds that service connection for 
hypertension as secondary to service-connected diabetes 
mellitus is not warranted.  In addition, the Board notes that 
the medical evidence of record does not show, nor does the 
veteran contend, that his hypertension was present in service 
or that it manifested to a compensable degree within one year 
of his discharge from service.  Thus, service connection is 
also not warranted for hypertension on a direct basis or 
presumptive basis as a chronic disease. 

As for the veteran's second theory of entitlement, in some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  A 
veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1) (West 2002).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2) (West 2002).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3) (West 2002).

Hypertension is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of hypertension in humans.  See 38 C.F.R. § 
3.309(e) (2007).

The veteran served in Vietnam, and therefore, he is presumed 
to have been exposed to herbicides during such service in the 
absence of affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Hypertension, however, is not 
subject to presumptive service connection on the basis of 
herbicide exposure.  There is also no competent medical 
evidence of a nexus between the veteran's hypertension and 
exposure to herbicides during his military service.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran is 
not a medical expert so his assertions of a relationship 
between his hypertension and his service cannot constitute 
competent evidence of such a relationship.  Accordingly, 
service connection for hypertension as due to herbicide 
exposure is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55-57.

ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes mellitus Type II or due to 
exposure to an herbicide agent is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


